                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


RHONDA FLEMING,

                  Plaintiff,

          v.                          Civil Action No. 15-1135 (EGS)

MEDICARE FREEDOM OF
INFORMATION GROUP, et al.,

                  Defendants.


                                ORDER

     On October 13, 2015, the Court referred this case for full

case management to a randomly assigned magistrate judge. See

Min. Order (10/13/2015). Magistrate Judge G. Michael Harvey

issued a Report and Recommendation (“R&R”) on the parties’

cross-motions for summary judgment on April 4, 2019 recommending

the court deny the motions. See R&R, ECF No. 184. The Court

adopted the R&R without objection from the parties, and directed

defendants to file a renewed motion for summary judgment

addressing the deficiencies identified in the R&R. Order

Adopting R&R, ECF No. 186. Defendants filed a renewed motion for

summary judgment to which plaintiff has not opposed. Defs.’

Renewed Mot. for Summ. J., ECF No. 187.

     Magistrate Judge Harvey issued an R&R on defendants’

renewed motion for summary judgment on October 24, 2019,

recommending the Court grant defendants’ motion. R&R ECF No.

                                  1
193. Ms. Fleming has filed a notice with the Court explaining

she does not object to the R&R. Ltr. From Rhonda Fleming, ECF

No. 194.

     The Court has carefully reviewed the R&R and, having

received no objections to the R&R pursuant to Local Civil Rule

72.3(b), accepts the findings and adopts the recommendations of

Magistrate Judge Harvey contained in the R&R. Accordingly, it is

hereby

     ORDERED that defendants’ renewed motion for summary

judgment is GRANTED.

     SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           November 26, 2019




                                 2
